Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 1 of 7 Page ID
                                 #:3666




  Summary Judgment Ex. 28
 Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 2 of 7 Page ID
                                  #:3667



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                        UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            ) Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
14                                            )
          vs.                                 )
15                                            )
     Chou Team Realty, LLC et al.,            )
16                                            )
                      Defendants.             )
17                                            )
                                              )
18                                            )
19
20              DECLARATION OF ANNAIS RAMIREZ-VELAZQUEZ
                    REGARDING FORBEARANCE RECORDS
21
22         I, Annaís Ramírez-Velázquez, pursuant to 28 U.S.C. § 1746, hereby state
23   and declare that I have personal knowledge of the facts as set forth below. If
24   called as a witness, I could and would testify as follows.
25         1.     I am a citizen of the United States and am over eighteen (18) years
26   of age. I am an employee of the Bureau of Consumer Financial Protection
27   (“Bureau”). I am a paralegal working in the Office of Enforcement within the
28
                  DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING FORBEARANCE RECORDS
                                                   1
 Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 3 of 7 Page ID
                                  #:3668



1    Bureau in Washington, D.C. As an employee with the Bureau, my current
2    duties include conducting document review and other factual research for
3    investigations and cases. I have been an employee of the Bureau since January
4    2020. Between May 2019 and December 2019, I was a contractor working in
5    the Office of Enforcement as a paralegal and had similar duties to those I have
6    now.
7           2.     I worked on the Bureau’s investigation of this matter and am also
8    assigned to this litigation.
9           3.     The Bureau brought suit against several defendants, including five
10   student loan debt relief businesses, each of which was composed of a
11   corporation and an associated limited partnership: (1) Docu Prep Center, Inc.
12   and Document Preparation Services, LP (collectively “Docu Prep Center”);
13   (2) Certified Doc Prep, Inc. and Certified Doc Prep Services, LP (collectively,
14   “Certified Doc Prep Services”); (3) Assure Direct Services, Inc. and Assure
15   Direct Services, LP (collectively, “Assure Direct Services”); (4) Direct
16   Document Solutions, Inc. and Direct Document Solutions, LP (collectively,
17   “Direct Document Solutions”); and (5) Secure Preparation Services, Inc. and
18   Secure Preparation Services, LP (collectively, “Secure Preparation Services”).
19          4.     I refer to Docu Prep Center, Certified Doc Prep Services, Assure
20   Direct Services, Direct Document Services, and Secure Preparation Services in
21   this declaration collectively as the “SLDR Companies.”
22          5.     In addition, I refer to Docs Done Right, Inc. and Docs Done Right,
23   LP collectively as “Docs Done Right.”
24          6.     I was asked to review and summarize a sample of forbearance
25   requests prepared for customers of the SLDR Companies.
26
27
28
                   DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING FORBEARANCE RECORDS
                                                    2
 Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 4 of 7 Page ID
                                  #:3669



1                                       Basis for Analysis
2         7.      To perform this review, I relied upon documents produced to the
3    Bureau by Docs Done Right:
4              a. On or about July 3, 2020, Docs Done Right produced to the Bureau
5                 a spreadsheet containing a list of customers (CFPB-JN-0123127)
6                 of the SLDR Companies in response to Request No. 1 in the
7                 Bureau’s First Request for Production of Documents (the
8                 “Consumer List”), which included consumer names and enrollment
9                 dates.
10             b. On or about December 17, 2020, Docs Done Right produced to the
11                Bureau documents and data stored on a software platform called
12                Debt Pay Pro in response to Request No. 22 in the Bureau’s Third
13                Request for Production of Documents (the “Debt Pay Pro
14                Production”). The Debt Pay Pro Production consisted of about
15                365,000 documents, including, among other things, copies of
16                forbearance requests prepared for customers of the SLDR
17                Companies. The Bureau produced the portion of the Debt Pay Pro
18                Production to Defendant Nesheiwat containing forbearance
19                requests with Bates numbers CFPB-JN-0169671 - CFPB-JN-
20                2806206. The forbearance requests that I reviewed had the
21                following Bates numbers when the Bureau produced them to
22                Defendant Nesheiwat: CFPB-JN-0995570, CFPB-JN-1195529,
23                CFPB-JN-1286224, CFPB-JN-1289834, CFPB-JN-1291587,
24                CFPB-JN-1309908, CFPB-JN-1322144, CFPB-JN-1338134,
25                CFPB-JN-1339470, CFPB-JN-1340969, CFPB-JN-1358485,
26                CFPB-JN-1370159, 1 CFPB-JN-385520, CFPB-JN-1394345,
27                CFPB-JN-1398016, CFPB-JN-1408117, CFPB-JN-1411378,
28
                  DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING FORBEARANCE RECORDS
                                                   3
 Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 5 of 7 Page ID
                                  #:3670



1              CFPB-JN-1424054, CFPB-JN-1427897, CFPB-JN-1438480,
2              CFPB-JN-1453927, CFPB-JN-1456884, CFPB-JN-1459507,
3              CFPB-JN-1467008, CFPB-JN-1500801, CFPB-JN-1535839,
4              CFPB-JN-1554939, CFPB-JN-1564162, CFPB-JN-1584071,
5              CFPB-JN-1597056, CFPB-JN-1601454, CFPB-JN-1618489,
6              CFPB-JN-1626392, CFPB-JN-1638335, CFPB-JN-1655681,
7              CFPB-JN-1657656, CFPB-JN-1710846, CFPB-JN-1727902,
8              CFPB-JN-1728967, CFPB-JN-1733008, CFPB-JN-1826584,
9              CFPB-JN-1834243, CFPB-JN-1881476, CFPB-JN-1897967,
10             CFPB-JN-1911717, CFPB-JN-1919711, CFPB-JN-1937247,
11             CFPB-JN-1943154, CFPB-JN-1966800, CFPB-JN-1967226,
12             CFPB-JN-1967759, CFPB-JN-1978326, CFPB-JN-1994270,
13             CFPB-JN-2004318, CFPB-JN-2013275, CFPB-JN-2052699,
14             CFPB-JN-2082594, CFPB-JN-2088864, CFPB-JN-2135601,
15             CFPB-JN-2158057, CFPB-JN-2173852, CFPB-JN-2190943,
16             CFPB-JN-2195501, CFPB-JN-2199621, CFPB-JN-2214292,
17             CFPB-JN-2222649, CFPB-JN-2244516, CFPB-JN-2247369,
18             CFPB-JN-2261166, CFPB-JN-2264563, CFPB-JN-2302745,
19             CFPB-JN-2306693, CFPB-JN-2319542, CFPB-JN-2324614,
20             CFPB-JN-2337893, CFPB-JN-2364696, CFPB-JN-2400455,
21             CFPB-JN-2406850, CFPB-JN-2429722, CFPB-JN-2446910,
22             CFPB-JN-2526467, CFPB-JN-2556183, CFPB-JN- 2561167,
23             CFPB-JN-2567892, CFPB-JN-2617816, CFPB-JN-2622686,
24             CFPB-JN-2629661, CFPB-JN-2691760, CFPB-JN-2701658,
25             CFPB-JN-2709247 and CFPB-JN-2804280.
26
27
28
               DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING FORBEARANCE RECORDS
                                                4
 Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 6 of 7 Page ID
                                  #:3671



1                            Analysis re Length of Forbearance
2          8.     For the transactions reflected in the Docs Done Right records I
3    reviewed, the SLDR Companies nearly always arranged for consumers to apply
4    for forbearance for a period of 90 days.
5          9.     Because the Debt Pay Pro Production was voluminous, I used the
6    Consumer List to identify a sample of customers of the SLDR Companies. I
7    sorted the Consumer List by company and by the consumer’s date of
8    enrollment, and then identified the first customer each SLDR Company enrolled
9    each month as reflected in the Consumer List. Using this method, I identified
10   56 consumers enrolled by the SLDR Companies between December 2015 and
11   September 2017. Each of the SLDR Companies enrolled consumers for at least
12   six months within that period. I ignored several entries for Direct Document
13   Solutions involving enrollment dates in 2016, which appeared to reflect data
14   entry errors. Nearly all of Direct Document Solutions enrollments occurred
15   between April and September 2017.
16         10.    After identifying this sample of consumers, I searched within the
17   Debt Pay Pro Production and found the forbearance requests prepared for each
18   of the 56 consumers. Attached as Exhibit 1 is a true and correct copy of one of
19   the forbearance requests I identified. (Exhibit 1 has been redacted to remove
20   certain personal information for the consumer.) As shown in Exhibit 1, the
21   forbearance requests sought to have the consumer temporarily stop making
22   payments on their student loans. See Ex. 1 (Section 2, Question 2). The
23   forbearance requests also included dates identifying when the forbearance
24   would begin and end if approved. See id. (Section 2, Questions 3 and 4). The
25   forbearance request form further stated that, if approved, the consumer would
26   begin making payments the month following the end of the forbearance. See id.
27   (Section 2, Question 4).
28
                  DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING FORBEARANCE RECORDS
                                                   5
Case 8:20-cv-00043-SB-ADS Document 191-30 Filed 05/14/21 Page 7 of 7 Page ID
                                 #:3672
